ORDER

PER CURIAM:
AND NOW, this 5th day of February, 1996, George J. Whitehair having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated March 21, 1995; the said George J. Whitehair having been directed on November 13, 1995, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that George J. Whitehair is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.